Name: Commission Regulation (EEC) No 2695/87 of 7 September 1987 amending Regulation (EEC) No 602/87 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 87No L 258/6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2695/87 of 7 September 1987 amending Regulation (EEC) No 602/87 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regu ­ laton (EEC) No 822/87 HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 602/87 the last para ­ graph shall read : 'The dates specified in Article 12 (4) and (5), in the first subparagraph of Article 17 ( 1 ), in Article 18 ( 1 ), (2), (3) and (5), and in Article 22 of Regulation (EEC) No 854/86 are put back by 45 days .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 39 (9) thereof, Whereas the delivery of wine for a compulsory distillation has been delayed in certain regions of the Community because of national provisions restricting the movement of means of transport during the summer months ; whereas in order to enable producers to fulfil their obliga ­ tions and so achieve the fullest possible relief of the market it is necessary to amend Commission Regulation (EEC) No 602/87 (3), as amended by Regulation (EEC) No 2293/87 (4) ; , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, - Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27 . 3 . 1987, p. 1 . 0 OJ No L 184, 3 . 7 . 1987, p. 26 . 0 OJ No L 58 , 28 . 2 . 1987, p. 48 . 0 OJ No L 209, 31 . 7 . 1987, p. 41 .